                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

     UNITED STATES OF AMERICA

     v.                                                              CASE NO.: 1:18-cr-11

     JERRY WAYNE WILKERSON, et al


          MOTION TO STRIKE GOVERNMENT MATERIALITY WITNESSES AND
                    INCORPORATED MEMORANDUM OF LAW

             Defendant Jerry Wayne Wilkerson (“Wilkerson”), by and through undersigned

     counsel, hereby files this Motion to Strike the government’s witnesses identified as

     materiality witnesses, pursuant to Rule 7(d), Fed.R.Crim.P., and E.D. Tenn. LR 5.1 and

     LR 7.1, and as grounds therefore, states the following:

          1. The Court set a deadline of May 14, 2019 for the disclosure of expert witnesses in

             this case in its Discovery and Scheduling Order, pursuant to the arraignment on

             the government’s Second Superseding Indictment.

          2. The parties were ordered to notify the Court as to any requests for Daubert

             hearings pertaining to such disclosed experts by June 4, 2019.

          3. The undersigned so filed a disclosure of its one expert witness on May 14, 2019,

             to include a detailed description of matters the expert will testify to at trial,

             pursuant to the Order of the Court and Fed.R.Crim.P. 16(a)(1)(G).

          4. On August 22, 2019, 99 days after the deadline to disclose expert witnesses, and a

             mere 21 days before trial, the government sent notice to the defendants that the




                                                                                                 1

Case 1:18-cr-00011-HSM-CHS Document 293 Filed 09/30/19 Page 1 of 3 PageID #: 1874
            government would call two materiality witness, James Gogue and Steven McCall,

            along with those witnesses’ curriculum vitae.

        5. The undersigned is unaware of any procedural standards that pertain to a witness

            designated as a materiality witness, but the government’s notice and production of

            CVs of these two materiality witnesses, appears to be the attempted disclosures of

            experts, after the Court’s deadline and without the written summary required by

            Fed.R.Crim.P. 16(a)(1)(G).

        6. The undersigned has no objection to the government presenting any fact

            witnesses.

        7. But to the extent that the government’s witnesses identified as materiality

            witnesses are offered in any manner as experts, who will offer opinion testimony

            at trial, the undersigned moves the Court to strike these two witnesses.

        8. In the event that the government is permitted to offer expert testimony without

            complying with the Court’s orders and Rule 16(a)(1)(G), and without properly

            notifying the defense of the content of such expert testimony, the defendants will

            be materially and unnecessarily prejudiced and disadvantaged.

            WHEREFORE, the government’s notice of materiality witness should be stricken

     pursuant to the Court’s Discovery and Scheduling Order and Fed.R.Crim.P. 16(a)(1)(G).




                                                                                                 2

Case 1:18-cr-00011-HSM-CHS Document 293 Filed 09/30/19 Page 2 of 3 PageID #: 1875
     RESPECTFULLY SUBMITTED this 30th day of September, 2019.

           /Mark S. Thomas/_____
     Mark S. Thomas
     Florida Bar No. 0001716
     THOMAS HEALTH LAW GROUP, P.A.
     5200 SW 91st Terrace, Suite 101-B
     Gainesville, FL 32608
     (352) 372-9990 (office)
     (855) 629-7101 (fax)
     mark@thomashlg.com
     Counsel for Defendant Jerry Wayne Wilkerson


     ______/Seth A. Schwartz/__________________
     Seth A. Schwartz
     Florida Bar No. 0739421
     Schwartz Law Group, P.A.
     10365 Hood Road South, Suite104
     Jacksonville, FL 32257
     (904) 292-0222 (office)
     (904)-292-0044 (fax)
     seth@flaattorney.net
     Counsel for Defendant Jerry Wayne Wilkerson



                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a copy of the above pleading was provided via
     electronic mail to Perry Piper, Esq., United States Attorney’s Office, 1110 Market Street,
     Suite 515, Chattanooga, TN 34702; Perry.Piper@usdoj.gov; David Eldridge, Esq.,
     Eldridge & Blakney, PC, 400 West Church Avenue, Suite 101, Knoxville, TN 37902,
     deldridge@eblaw.us; Gianna Maio, Esq., Federal Defender Services, One Central Plaza,
     Suite 600, 835 Georgia Avenue, Chattanooga, TN 37402, Gianna_Maio@fd.org; Brian
     O’Shaughnessy, Esq., O’Shaughnessy & Carter, PLLC, 735 Broad Street, Suite 1000,
     Chattanooga, TN 37402, brian@oandcfirm.com; R. Dee Hobbs, Esq., Hamilton County
     Attorneys’ Office, 204 County Courthouse, 625 Georgia Avenue, Chattanooga, TN
     37402, bell.hobbslaw@gmail.com; this 30th day of September, 2019.


         /Mark S. Thomas/_____
     Mark S. Thomas



                                                                                              3

Case 1:18-cr-00011-HSM-CHS Document 293 Filed 09/30/19 Page 3 of 3 PageID #: 1876
